Citation Nr: 0512474	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
degenerative disc disease of the lumbar spine, currently 
assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1977 
to August 1981 and from February 1982 to June 1991, appealed 
that decision to BVA and the case was referred to the Board 
for appellate review.  The Board remanded the case for 
further development in November 2003, and that development 
was completed by the Appeals Management Center.  The case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's post-traumatic degenerative disc disease of 
the lumbar spine is not productive of moderate limitation of 
motion, nor is the disability manifested by moderate 
intervertebral disc syndrome with recurring attacks.

3.  The veteran's post-traumatic degenerative disc disease of 
the lumbar spine is not productive of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.

4.  The veteran's post-traumatic degenerative disc disease is 
not productive of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

5.  The veteran has a demonstrable deformity of a vertebral 
body.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for post-
traumatic degenerative disc disease of the lumbar spine with 
demonstrable deformity of a vertebral body have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5235-5243, 5285, 5292, 5293 (2000-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

The appellant filed his claim for an increased evaluation for 
post-traumatic degenerative disc disease of the lumbar spine 
in September 2000, and thereafter, in a rating decision dated 
in May 2001, the benefits were denied.  Only after those 
rating actions were promulgated did the RO, in a letter dated 
in March 2004, specifically provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by 


VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  However, the 
Board also notes that the record indicates that prior to that 
time the appellant had been apprised of what evidence would 
be necessary to substantiate the claim, as well as informed 
of the division of responsibility for obtaining such 
evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the Board notes that a 
letter was sent to the veteran March 2004 that informed him 
of VA's duty to notify him about his claim as well as VA's 
duty to assist him in obtaining evidence for his claim.  He 
was also informed as to what had been done to help his claim 
and what information or evidence was still needed from him.  
In addition, the appellant had been provided with a copy of 
the rating decision dated in May 2001, setting forth the 
general requirements of the law, the evidence considered, and 
the reasons why his claim was denied.  The general advisement 
and the pertinent laws and regulations, including the 
schedular criteria, were reiterated in a September 2002 
Statement of the Case and January 2005 Supplemental Statement 
of the Case.  Additionally, the Board remanded the case for 
further development in November 2003, which included 
affording the veteran a VA examination and informing him of a 
change in the schedular criteria for spine disorders.  The 
remand also requested that the RO ensure that all VCAA notice 
obligations had been satisfied.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the March 2004 
letter was not given prior to the first AOJ adjudications of 
the claim, the notice was provided by the AOJ prior to the 
most recent transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

In this case, although the VCAA notice letter that was 
provided to the appellant did not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in March 2001 and March 
2004 in connection with his claim for an increased 
evaluation, which were conducted by examiners who reviewed 
the veteran's claims file and rendered relevant opinions as 
to the issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
an increased evaluation for his degenerative disc disease of 
the lumbar spine is appropriate.


Background and Evidence

A rating decision dated in February 1992 granted service 
connection for residuals of a back injury and assigned a 10 
percent disability evaluation effective from June 10, 1991.  
That determination was based on a review of the veteran's 
service medical records as well as on the findings of a VA 
examination performed in January 1992.  The veteran later 
filed a claim for an increased evaluation in September 2000 
contending that he had constant pain and limited movement, 
and in a subsequent rating decision dated in May 2001, the RO 
denied that claim and continued the 10 percent disability 
evaluation.  During the pendency of the appeal, the 10 
percent disability evaluation has remained in effect until 
the present time. 

Service medical records indicate that the veteran was noted 
as having old compression fractures at T12, L4, and L5 in 
both October and November 1990.

Private medical records dated in August 2000 show that the 
veteran sought treatment for severe pain in his lower 
extremities.  A physical examination revealed the veteran's 
range of motion in his back to be painful, and a neurological 
examination found him to be alert, active, and oriented.  He 
was able to move all extremities, and his strength was 5/5 
bilaterally.  His deep tendon reflexes were normal, and 
straight leg raises were negative bilaterally.  An x-ray of 
the lumbosacral spine did not reveal any fracture.  Based on 
the above findings, the treating physician assessed him as 
having severe leg and back pain.  The veteran had a follow-up 
appointment one week later at which time a physical 
examination once again found him to have painful range of 
motion of the back.  Straight leg raises were positive to 30 
degrees on the right, and the left side was normal.  The 
radiologist's report was also reviewed in which the 
impression was listed as an old compression deformity of the 
anterosuperior corner of L3 and degenerative disc disease in 
the lower lumbar spine as well as right L5 spondylosis with 
probable mild spondylosisthesis at L5-S1.  Based on the 
physical examination and radiology report, the treating 
physician assessed the veteran as having spondylosisthesis of 
L5-S1 and degenerative joint disease.

The veteran was afforded a VA examination in March 2001 
during which he complained of having daily pain in his low 
back that he generally experienced on the average of 25 to 50 
percent of a normal day.  Depending on his activities, he 
described the intensity of the pain as a four on a scale of 
one to ten and indicated that such pain was relieved within 
20 minutes of rest.  The activities that provoked his pain 
included walking two blocks, climbing two flights of stairs, 
and lifting or carrying 50 pounds or greater, but he did 
indicate that his hip was more of limiting factor with 
respect to lifting.  It was noted that his range of motion 
appeared to be intact.  A physical examination of the 
veteran's low back did not reveal any local tenderness or 
paraspinal spasms.  He could tilt 33 degrees to the right and 
left without any pain, and he was able to rotate 55 degrees 
to the right and left with mild pain.  The veteran had 
extension to 40 degrees without pain and was able to flex 
antegrade to 82 degrees without any painful discomfort.  His 
deep tendon reflexes in both lower extremities were 2+ and 
symmetrical, and his strength in the lower extremities was 
5/5.  His sensation was intact, and his gait and station 
appeared to be normal.  The examiner diagnosed the veteran 
with degenerative disc disease and with arthritis of the 
lumbosacral spine with post-traumatic origin.

The veteran submitted a statement in October 2002 in which he 
contended that his back disability had worsened over the 
years and caused him constant pain.  He also stated that he 
had to be careful not to stand, sit, lift, bend, or squat for 
any length of time.

In his May 2003 hearing testimony, the veteran stated that he 
experienced muscle spasms on a weekly basis and that he had 
pain and numbness that radiated down to his knees.  He also 
indicated that lifting, bending, and stooping aggravated his 
pain.  Although he reportedly sometimes took longer to 
complete a task and was bothered by the walking and standing 
at his job, he testified that he had not missed any time from 
work due to his disability.  He thought that the range of 
motion in his back was normal, except for when he had spasms, 
and he also indicated that his doctors had not given him a 
brace or TENS unit.  He further testified that he had not had 
any incapacitating episodes.

Private medical records dated from November 2003 to March 
2004 noted that the veteran continued to have pain in the 
lower back part of the hip region in December 2003 and that 
he sometimes had tingling and numbness.  X-rays of his lumbar 
spine revealed an old fracture at L3, and although the 
overall alignment of the lumbar spine appeared normal, he did 
have loss of lumbar lordosis.  It was recommended that a CAT 
scan of his lumbar spine be conducted to assess the condition 
of the discs and the foramina.  The veteran returned for a 
follow-up appointment in February 2004 at which time it was 
noted that he had been experiencing pain in his low back and 
thigh for two months, which began when he started working 
seven days a week.  A physical examination revealed the 
veteran to have tenderness in the lower lumbosacral region, 
and an x-ray did show evidence of narrowing of the disc with 
an old fracture at L3.  The treating physician thought that 
more of the veteran's problems were related to his lower back 
rather than his hip.  A bone scan was later conducted in 
March 2004, which showed the spine to be normal, except for a 
small area of increased uptake in the cervical area region 
where there were probably degenerative disc changes. The 
lumbar spine was specifically noted as being normal.

Private medical records dated from March 2004 to May 2004 
indicate that the veteran sought treatment in March 2004 with 
a chief complaint of right thigh pain, which radiated toward 
the low back area.  His pain tended to worsen toward the end 
of the day, particularly when he had been standing or walking 
for a prolonged period of time.  It was noted that he was 
taking anti-inflammatory medications, but he had not had any 
back surgery.  A physical examination found straight leg 
raising tests to be negative, and his overall strength was 
proper in both lower limbs, as was his sensory examination.  
An x-ray showed a compression deformity at L3, which appeared 
to be old.  Otherwise, there were no acute bony changes.   In 
April 2004, the veteran's treating physician commented that 
the veteran's pain appeared to be originating from his back 
with referral to the anterior thigh.  Options were discussed 
with the veteran, which included restarting physical therapy, 
continuing Vioxx, and using epidural injections, and he was 
later prescribed epidural injections in May 2004.

In June 2004, the veteran submitted a letter in which he 
claimed that he was not getting any better.  In particular, 
he stated that he felt like he was 60 years old even though 
he was only 45 and indicated that he limped at work.  The 
veteran also submitted a copy of his handicap tag for his 
car.

The veteran was afforded a VA examination in March 2004 
during which he complained of having low back pain that he 
rated as a six on a scale of one to ten.  His back pain 
increased during cold, damp, rainy weather, and he would 
begin to limp with ambulation becoming more difficult.  He 
reported taking a nonsteroidal anti-inflammatory drug twice 
daily.  He occasionally used a cane, but he did not use any 
other assistive device.  He walked approximately 100 feet and 
did not have an unsteady gait or history of falls.  It was 
also noted that his occupation required extensive walking and 
some climbing, which was difficult to perform, and he 
reported that his productivity had slowed as a result.  A 
physical examination revealed the veteran to have a normal 
tandem gait, and his muscles were symmetric without any 
spasms.  His thoracolumbar spine did not have any 
deformities, and his lumbosacral spine had a range of motion 
of 0 to 80 degrees flexion and 0 to 20 degrees extension.  He 
had left and right rotation from 0 to 30 degrees as well as 
left and right lateral flexion from 0 to 25 degrees.  It was 
noted that the veteran's spine was not painful on motion, nor 
was there any objective evidence of painful motion, spasm, 
weakness, or tenderness.  There was no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A neurological examination 
found the veteran's sensory to be grossly intact to light 
touch at L2-S1.  He was negative for clonus and straight leg 
raises to 90 degrees as well as for Babinski and plantar 
reflexes.  His deep tendon reflexes at the Achilles and 
patellar were 2+/4.  An x-ray of the lumbosacral spine 
revealed lumbarization at S1 bilaterally as well as an 
anterior compression fracture deformity of L4 and anterior 
wedging of T12, L1, and L2.  The disc spaces from T12 to L4 
were minimally narrowed, and it was incidentally noted that 
there was bony sclerosis on the right pedicle of L2.  The 
veteran was diagnosed as having healed compression fractures 
at T12, L1, L2, L3, and L4.

The veteran submitted a statement in October 2004 in which he 
stated that he had been advised to try avoiding the use of 
epidural shots for temporary relief for as long as possible 
because they could cause problems with bone density.  He also 
claimed that his disability had been worsening and that he 
experienced back and leg pain 95 percent of the time.  He 
indicated that he was not capable of walking 50 feet without 
experiencing pain and that such pain worsened throughout the 
day to the point that he could barely walk by 11:00 PM.  

The veteran submitted another letter in February 2005 in 
which he reiterated that the symptomatology associated with 
his back disability worsened throughout the day.  In 
particular, he claimed that his right leg and foot went numb 
and that he developed muscle spasms.  He stated that there 
were times where the pain would become unbearable and he 
could no longer walk.


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his post-traumatic degenerative disc disease 
of the lumbar spine.  More specifically, he claims that the 
current evaluation for his disorder does not accurately 
reflect the severity of the symptomatology associated with 
that disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's post-traumatic degenerative disc disease of the 
lumbar spine is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic 
Code 5010 states that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003, which in 
turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule. 

Under the version of Diagnostic Code 5292 applicable prior to 
September 23, 2002, a 10 percent disability evaluation is for 
assignment for slight limitation of motion of the lumbar 
spine.  A 20 percent disability evaluation is contemplated 
for moderate limitation of motion, and if such limitation is 
severe, a 40 percent disability evaluation is warranted. The 
schedular criteria remained the same under the version of 
Diagnostic Code 5292 applicable after September 23, 2002.

Under the version of Diagnostic Code 5293 applicable prior to 
September 23, 2002, a 10 percent disability evaluation is 
assigned when there is mild intervertebral disc syndrome.  A 
20 percent disability evaluation is contemplated when the 
disability is moderate with recurring attacks.

Under the version of Diagnostic Code 5293 applicable after 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent disability evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The new regulations that became effective on September 23, 
2003 revised the schedular criteria for the rating of spine 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-
5243 (2004).  The revised criteria provide that degenerative 
arthritis of the spine will be evaluated under the General 
Rating Formula for Disease and Injuries of the Spine and that 
intervertebral disc syndrome may be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the General Rating Formula for Disease and Injuries of 
the Spine, a 10 percent evaluation is for assignment when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine is greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of height.  A 20 percent disability evaluation is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is for assignment when there are incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months.  A 20 percent 
disability evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.

When the evidence of record is considered under the schedular 
criteria of Diagnostic Code 5292 applicable both prior to and 
after September 23, 2002, the Board is of the opinion that 
the veteran is not entitled to an increased evaluation for 
his post-traumatic degenerative disc disease of the lumbar 
spine.  The medical evidence of record does not show the 
veteran to have moderate limitation of motion.  In this 
regard, the Board notes that the March 2001 VA examiner 
commented that his range of motion appeared to be intact and 
indicated that the veteran could tilt 33 degrees to the right 
and left and was able to rotate 55 degrees to the right and 
left.  He was also noted to have extension to 40 degrees, and 
he was able to flex antegrade to 82 degrees.  In addition, 
the March 2004 VA examiner reported the veteran's range of 
motion of the lumbosacral spine as being 0 to 80 degrees 
flexion and 0 to 20 degrees extension.  He was also noted as 
having left and right rotation from 0 to 30 degrees as well 
as left and right lateral flexion from 0 to 25 degrees.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2004).

The Board further notes that the veteran testified at his May 
2003 hearing before the Board that he thought that the range 
of motion in his back was normal, except for when he had 
spasms.  As such, the evidence of record has not demonstrated 
that the veteran has moderate limitation of motion.  
Therefore, the Board finds that the veteran has not met the 
criteria for an increased evaluation under Diagnostic Code 
5292.

When the evidence of record is considered under the old 
schedular criteria of Diagnostic 5293 applicable prior to 
September 23, 2002, the Board is of the opinion that the 
evidence of record does not establish entitlement to an 
increased evaluation for the veteran's degenerative disc 
disease of the lumbar spine.  In this regard, medical 
evidence does not show that the veteran's disability is 
manifested by moderate intervertebral disc syndrome with 
recurring attacks.  Notably, in August 2000, straight leg 
raising was negative and deep tendon reflexes were normal.  
Although straight leg raises were positive to 30 degrees on 
the right at a subsequent follow up appointment no 
neurological abnormalities were noted on VA examination in 
March 2001 as well as during private treatment between March 
and May 2004.  Moreover, on VA examination in March 2004, 
sensation was grossly intact to light touch, there was 
negative clonus and straight leg raising and normal plantar 
reflexes.  Deep tendon reflexes were 2+/4 and his muscles 
were symmetric without any spasms.  There was no objective 
evidence of any painful motion, spasm, weakness, or 
tenderness, and although he told the March 2004 VA examiner 
that he occasionally used a cane, he did not report using any 
other assistive device.  The Board further notes that the 
veteran testified at his May 2003 hearing before the Board 
that he thought he had a normal range of motion, except for 
when he had spasms, and that he had not had any 
incapacitating episodes or missed any work due his back 
disability.  He also stated that his doctors had not given 
him a brace or TENS unit, and private medical records dated 
in March 2004 noted that he had not required any back 
surgery.  As such, the Board is of the opinion that the 
veteran's back disability is not manifested by moderate 
intervertebral disc syndrome with recurring attacks.  
Therefore, the Board finds that the veteran has not met the 
criteria for an evaluation in excess of 10 percent under the 
version of Diagnostic Code 5293 applicable prior to September 
23, 2002.

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 5293 that became effective on 
September 23, 2002, the Board once again finds that the 
veteran is not entitled to an increased evaluation in excess 
of 10 percent for his back disability.  The evidence of 
record does not reveal incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  As previously noted, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  The Board 
observes that there are no treatment records associated with 
the claims file indicating that the veteran was prescribed 
bed rest by any physician.  In fact, the veteran has not 
contended that his disability requires bed rest and even 
testified at his May 2003 hearing before the Board that he 
had not had any incapacitating episodes.  Additionally, the 
evidence of record does not show the veteran to have 
orthopedic and neurologic manifestations that, if separately 
evaluated and combined, exceed 10 percent.  See also 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  Therefore, 
the Board finds that the veteran is not entitled to an 
increased evaluation under the rating criteria of Diagnostic 
Code 5293 in effect as of September 23, 2002.    

Nevertheless, the Board notes that under the rating schedule 
in effect prior to September 23, 2003 the veteran is entitled 
to an additional 10 percent evaluation under 38 C.F.R. 
§ 4.71, Diagnostic Code 5285, pursuant to which the severity 
of residuals of a fracture of the vertebra is evaluated.  
Under that diagnostic code, a 10 percent disability 
evaluation is contemplated for a demonstrable deformity of 
the vertebral body in addition to that already assigned for 
limitation of motion or muscle spasm.  In this case, the 
Board observes that the medical evidence of record has shown 
the veteran to have a demonstrable deformity of a vertebral 
body.  Service-related records show that in April 1991, the 
veteran was found to be unfit for duty on the basis of 
mechanical low back pain with conditions that contributed to 
the unfitting condition to include transitional vertebra at 
S1 and old compression fracture at T12; it was determined 
that the unfitting condition was combat-related.  An earlier 
Medical Board report indicates that the veteran had injured 
his back in approximately October 1983 when he was thrown to 
the floor during an explosion of an artillery shell while 
serving in Beirut.  An October 1990 service record shows a 
transitional lumbar body with lumbarization of the S1 body; 
anterior wedging and loss of height of T12 due to old 
compression fracture; irregularity and sclerosis of the 
anterior superior aspect of L4 most likely due to old 
teardrop fracture; and depression of the anterior superior 
end plate of L5 due to Schmorl's node.  Another October 1990 
record shows a referral to orthopedics for what was described 
as an old fracture of L3 that was contributing to acute low 
back pain.  

Post-service, private medical records dated in August 2000 
show an old compression deformity of the anterosuperior 
corner of L3; a March 2004 private record shows a compression 
deformity at L3; and on VA examination in March 2004, 
although no deformity of L3 was reported, an anterior 
compression deformity at L4 was reported.  Thus, although it 
is not entirely clear as to whether the deformity is at L3 or 
L4, it is clear from the record that there is demonstrable 
deformity of a vertebral body that is associated with the 
veteran's service-connected disability.  As such, the veteran 
has met the criteria for an additional 10 percent evaluation 
for his post-traumatic degenerative disc disease of the 
lumbar spine based on the demonstrable deformity of a 
vertebral body.  Therefore, the Board finds that the veteran 
is entitled to a 20 percent disability evaluation under the 
rating schedule effective prior to September 23, 2003.  

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board finds that an increased evaluation is not warranted 
for the veteran's degenerative disc disease of the lumbar 
spine.  As previously discussed, the veteran does not have 
incapacitating episodes with a total duration of at least two 
weeks but less than four weeks during the past 12 moths.  In 
addition, the evidence of record does not indicate that the 
veteran has forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  In this regard, the Board notes 
that the March 2004 VA examiner found his lumbosacral spine 
to have a range of motion of 0 to 80 degrees flexion and 
extension from 0 to 20 degrees.  He had left and right 
rotation from 0 to 30 degrees as well as left and right 
lateral flexion from 0 to 25 degrees.  The Board further 
notes that the March 2004 examiner specifically commented 
that there was no muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

In addition, the Board notes that the new criteria for 
evaluating spine disabilities that became effective as of 
September 23, 2003 eliminated Diagnostic Code 5285.  Instead, 
the revised criteria provide that a vertebral fracture or 
dislocation will be evaluated under the General Rating 
Formula for Disease and Injuries of the Spine.  Under the 
general formula, a vertebral body fracture with a loss of 50 
percent or more of the body's height is one of the bases 
supporting a 10 percent.  Although the veteran does have an 
old fracture of a vertebral body as well as a current 
compression deformity, the medical evidence of record does 
not show that that he has a loss of 50 percent or more of the 
height.  In any event, even if the evidence did show that 
such criteria were met, it appears that under the revised 
rating criteria, an evaluation in excess of the currently 
assigned 20 percent evaluation is not available.  Finally, 
the Board concludes that there does not appear to be any 
objective neuralgic abnormalities including bowel or bladder 
impairment that should be evaluated separately.  

In summary, the Board is of the opinion that the rating 
schedule in effect prior to September 23, 2003 is more 
favorable to the veteran in this case.  Therefore, the Board 
finds that he is entitled to a combined 20 percent disability 
evaluation for his post-traumatic degenerative disc disease 
of the lumbar spine with demonstrable deformity of a 
vertebral body.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's degenerative disc 
disease of the lumbar spine is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 20 percent rating, and no higher.  The Board 
does observe that the veteran's main complaint was pain and 
that private medical records dated in August 2000 documented 
him as having a painful range of motion.  However, this pain 
is contemplated in the currently assigned 20 percent 
disability evaluation.  Indeed, the May 2001 rating decision 
specifically contemplated this pain in its grant of a 10 
percent disability evaluation under Diagnostic Code 5010.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  Although 
the March 2001 VA examination revealed rotation to the right 
and left to 55 degrees with mild pain, the examiner also 
noted that he did not have any pain with flexion, extension, 
or lateral flexion.  The Board further notes that the March 
2004 VA examination found the veteran to have a normal tandem 
gait and also noted that his spine was not painful on motion.  
Significantly, the March 2004 VA examiner commented that 
there was no objective evidence of painful motion, spasm, 
weakness, or tenderness.  Therefore, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's back disability.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected post traumatic 
degenerative disc disease of the lumbar spine has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the veteran's 
lumbar spine disability.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's degenerative disc disease of the 
lumbar spine under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

A 20 percent disability evaluation for post-traumatic 
degenerative disc disease of the lumbar spine with 
demonstrable deformity of a vertebral body is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


